t c memo united_states tax_court thomas j gisella sabath petitioners v commissioner of internal revenue respondent docket no 378-04l filed date gregory a stout for petitioners stephen j neubeck for respondent memorandum opinion laro judge petitioners petitioned the court under sec_6330 to review a determination made by the commissioner‘s office of appeals appeals as to their and through federal_income_tax liability while petitioners alleged in unless otherwise indicated section references are to the continued their petition that their underlying tax_liability for those years was different from that shown as due in respondent’s records respondent alleged in his answer that this court was without jurisdiction to determine petitioners’ underlying tax_liability for any of those years because petitioners had the opportunity to dispute the liability in their previous bankruptcy case subsequent to the filing of the petition gisella sabath decedent died thereafter thomas j sabath petitioner in the singular and respondent moved the court to dismiss this case insofar as it pertains to decedent for lack of prosecution petitioner and respondent also filed with the court a stipulation asking that we enter a decision that includes a statement as to the amount of petitioner’s unpaid income_tax for each of the subject years we ordered petitioner and respondent to show cause why the court may enter a decision against petitioner that includes a finding of his underlying tax_liability we referred them to 124_tc_69 where we continued applicable versions of the internal_revenue_code in this motion petitioner and respondent have represented to the court that no one is currently authorized to act on behalf of decedent’s estate that decedent had three heirs at law and that the names and addresses of those heirs were as stated in the motion pursuant to 50_tc_30 we shall notify those heirs of this action before deciding the motion to dismiss as to decedent recently held that a submission by the internal_revenue_service irs in the taxpayer’s bankruptcy proceeding of a proof_of_claim for unpaid federal income taxes meant that the taxpayers had the opportunity to dispute that liability for purposes of sec_6330 and accordingly deprived us of the ability to decide that liability we directed petitioner and respondent to discuss whether petitioner had a previous opportunity during petitioners’ bankruptcy proceeding to dispute the underlying tax_liability for any or all of the subject years petitioner and respondent argue in response to our order that 120_tc_114 allows the court to determine the amount of federal_income_tax owing after a bankruptcy proceeding we decide whether we may enter a decision as to petitioner that reflects a determination of his underlying tax_liability we hold we may not background we draw the following recitations from the pleadings and other parts of the record we set forth these recitations solely for the purpose of this memorandum opinion petitioners resided in cincinnati ohio when their petition was filed with the court petitioners operated a landscaping business for nearly years and failed to make estimated_tax payments on their self-employment_income in and respondent assessed petitioners’ federal_income_tax liabilities for and respectively on date petitioners filed for bankruptcy under chapter of the bankruptcy code in the southern district of ohio western division the irs filed a proof_of_claim in the case on or about date and an amended proof_of_claim approximately months later petitioners raised no objection to the irs’s claims on separate occasions between and respondent assessed petitioners’ federal_income_tax liability for through on date the bankruptcy court entered an order granting a requested modification of the plan concerning the irs’s claims the modification stated that any_tax liability not fully paid under the plan would survive discharge the bankruptcy court issued petitioners a discharge on date and closed the case on date afterwards respondent proposed a levy to collect the subject years’ surviving tax_liabilities and petitioners challenged the amounts that respondent asserted were due on date respondent sent petitioners a letter notice_of_intent_to_levy and your right to a due process hearing as to the subject years petitioners requested the referenced hearing and appeals held the hearing with petitioners on date petitioners subsequently submitted an offer_in_compromise on date appeals issued to petitioners a notice_of_determination stating that the proposed levy was appropriate the notice stated that petitioners had raised two issues as to the levy whether the liability sought by respondent was correct and whether respondent should have accepted their offer_in_compromise as to the first issue appeals determined that respondent had correctly determined the amount of the liability as to the second issue appeals determined that petitioners did not qualify for an offer_in_compromise because they had not filed form_943 employer’s annual tax_return for agricultural employees and form_1040 u s individual_income_tax_return as required for in their petition to this court petitioners challenged the amount of tax remaining unpaid as a result of the bankruptcy case and requested that the court review their payment history and respondent’s assessments of interest and penalties petitioners alleged that the amount of tax set forth in the notice_of_determination was based on the following errors respondent incorrectly assessed penalties and interest during the pendency of petitioners’ bankruptcy proceeding respondent misapplied payments made during the proceeding to interests and penalties rather than to principal and respondent failed to consider petitioners’ offer_in_compromise based on the incorrect assumption that they did not file the referenced tax returns for in answer respondent alleged that petitioners were precluded by sec_6330 from litigating in this proceeding the amount or existence of their underlying tax_liability according to respondent the amount of taxes owed by petitioners the amount of their payments the application of those payments the rates and accrual of interest and all other relevant matters alleged by petitioners in their petition to be improper had been within the scope and jurisdiction of the bankruptcy court and petitioners had the full opportunity in their bankruptcy proceeding to challenge the amounts and existence of any taxes under_the_jurisdiction_of_the_bankruptcy_court on date approximately weeks after respondent’s answer was filed petitioner and respondent filed with the court a stipulation of settlement asking the court to enter a decision against petitioner fixing an agreed-upon amount of unpaid income taxes inclusive of additions to tax penalties and interest as of date discussion respondent and petitioner ask the court to enter a decision fixing an agreed-upon amount of petitioner’s unpaid federal income taxes inclusive of additions to tax penalties and interest as of date we must decide whether we are authorized to do so when the court lacks the authority to consider an issue the court does not have the power to decide it cf 456_us_694 78_tc_215 while neither party challenges our authority to render this decision the parties cannot confer such authority upon us by their conduct or consent cf 409_us_109 n 293_us_237 where issues related to the taxpayer’s underlying tax_liability were properly raised in a sec_6330 proceeding we may review the determination of that liability see sec_6330 see also sec_6330 sec_6330 dealing with notice and opportunity for hearing before levy provides that in the case of any hearing conducted under sec_6330 a person may raise challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability because petitioners did not receive a notice_of_deficiency regarding any of the subject years they were permitted to challenge the existence or amount of their underlying tax_liability at issue if they did not otherwise have an opportunity to dispute such tax_liability id the mere fact that appeals in petitioners’ sec_6330 hearing considered a claim as to the existence or amount of their underlying tax_liability does not necessarily mean that this court may do likewise see 118_tc_572 sec_301_6330-1 q a-e11 proced admin regs provides the following illustrative question and answer q-e11 if an appeals officer considers the merits of a taxpayer’s liability in a collection_due_process cdp hearing when the taxpayer had previously received a statutory_notice_of_deficiency or otherwise had an opportunity to dispute the liability prior to the issuance of a notice of intention to levy will the appeals officer’s determination regarding those liability issues be considered part of the notice_of_determination a-e11 no an appeals officer may consider the existence and amount of the underlying tax_liability as a part of the cdp hearing only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability in question or otherwise have a prior opportunity to dispute the tax_liability in the appeals officer’s sole discretion however the appeals officer may consider the existence or amount of the underlying tax_liability or such other precluded issues at the same time as the cdp hearing any determination however made by the appeals officer with respect to such a precluded issue shall not be treated as part of the notice_of_determination issued by the appeals officer and will not be subject_to any judicial review even if a decision concerning such precluded issues is referred to in the notice_of_determination it is not reviewable by a district_court or the tax_court because the precluded issue is not properly part of the cdp hearing this court recently held that when the irs submits a proof_of_claim for an unpaid federal tax_liability in a taxpayer’s bankruptcy action the taxpayer had the opportunity to dispute the liability for purposes of sec_6330 see 124_tc_69 we noted that u s c sec_505 empowers a bankruptcy court in a bankruptcy proceeding to determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction in that respondent in this case filed a proof_of_claim in petitioners’ previous bankruptcy case we conclude on the basis of kendricks that petitioner had the opportunity to dispute his underlying tax_liability before commencing this lawsuit and thus may not do so in this proceeding respondent and petitioner rely upon 120_tc_114 we conclude that this reliance is misplaced in washington the taxpayers challenged the appropriateness of respondent’s proposed collection action because they stated a bankruptcy court had discharged them from the unpaid tax_liabilities underlying the proposed action id pincite n sec_6330 specifically provides that a person may challenge the appropriateness of a collection action at a hearing conducted under sec_6330 here by contrast petitioner makes no assertion that the bankruptcy court discharged him from any of the liabilities now sought by respondent instead petitioner specifically challenges the amount of the liability the fact that the amount of his unpaid tax_liability is no longer in dispute on account of his settlement is of no consequence to us our ability to decide petitioner’s underlying tax_liability ‘depends on the state of things at the time of the action brought ’ 508_us_200 quoting mollan v torrance u s wheat and not on the state of things when we enter our decision in the action accordingly an appropriate order will be issued
